Citation Nr: 0823965	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO. 05-40 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from December 1971 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran alleges that he was subject to a sexual assault 
during active military service, and that this incident caused 
PTSD. In accordance with 38 C.F.R. §3.304(f)(3), the Board 
finds that an opinion by a qualified mental health 
professional on whether an in-service personal assault 
occurred is necessary before the Board may proceed to 
adjudicate the claim. 

The veteran submitted a detailed statement alleging an in-
service personal assault that he contends is the underlying 
stressor causing his PTSD disability. During service, 
personnel records show that the veteran went absent without 
leave on at least two occasions, in addition to having 
repeated drug abuse problems that culminated in his early 
discharge from active service. 

A portion of the veteran's stressor statement is inconsistent 
with other evidence of record. Specifically, the veteran's 
account of losing his virginity is inconsistent with past 
reported statements to a VA substance abuse specialist in 
October 1994. In the stressor statement, the veteran 
maintains that he was a virgin when the alleged in-service 
assault occurred when he was 17 years old. However, the 
veteran also reported to a VA substance abuse counselor in 
October 1994 that he lost his virginity at the age of 16. 
Additionally, the October 1994 VA treatments notes also show 
the veteran reporting a history of prior sexual abuse from 
age 9 to 14 at his boarding school. The veteran also reported 
a history of sexual abuse while at boarding school to state 
healthcare providers, in an September 1987 report. This 
report also states the veteran was found to have a 
narcissistic personality.  

Under 38 C.F.R. § 3.304(f)(3), VA may submit any evidence it 
receives to a mental health professional for an opinion as to 
whether a personal assault occurred. Given the inconsistency 
between the veteran's alleged report of the in-service sexual 
assault and statements he has given to past mental health 
providers, the Board finds that an opinion by a mental health 
professional is necessary before it can adjudicate the claim 
on the merits. 

A qualified mental health provider should review the entire 
claims file. He or she should note the veteran's account of 
his pre-service sexual history; his current allegation of 
sexual assault; the veteran's drug abuse history, 
disciplinary problems during his active service, and the 
previous diagnosis of a narcissistic personality. After 
accounting for the inconsistencies within the veteran's 
current and past statements and the veteran's psychological 
history, the examiner should opine whether the veteran's 
account of a personal sexual assault occurred. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the claims file 
to a qualified mental health professional 
to obtain an opinion on whether an in-
service personal assault occurred. Any 
appropriate clinical testing and 
interviewing of the veteran may be 
conducted, if deemed appropriate by the 
RO/AMC and/or the examiner. The examiner 
must review the entire claims file and a 
copy of this remand, and acknowledge such 
receipt and review in any report generated 
as a result of this remand. In accordance 
with 38 C.F.R. § 3.304(f)(3), the examiner 
must:


a. Apart from reviewing the entirety of 
the claims folder, the examiner must 
note the veteran's reported sexual 
history, including reported events 
preceding, during and after active 
military service. 

b. The examiner is also instructed to 
note the veteran's past problems of 
drug abuse both during and after active 
service, his report of sexual abuse as 
child and adolescent, and prior 
diagnosis of having a narcissistic 
personality. 

c. After accounting for the above, the 
examiner should opine as to whether he 
or she believes an in-service personal 
assault occurred as alleged by the 
veteran. The examiner should provide a 
detailed rationale for his or her 
conclusion.  

2. After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO should review the 
record, to include all evidence received 
since the September 2005 statement of the 
case and readjudicate the claim for service 
connection. If any benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


